
	

115 S181 IS: To ensure that certain Federal public works and infrastructure projects use materials produced in the United States, and for other purposes.
U.S. Senate
2017-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 181
		IN THE SENATE OF THE UNITED STATES
		
			January 20, 2017
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To ensure that certain Federal public works and infrastructure projects use materials produced in
			 the United States,
			 and for other purposes.
	
	
 1.DefinitionsIn this Act: (1)Commodity construction materialThe term commodity construction material means a building material (other than iron and steel) that is used in a public work or infrastructure project, including—
 (A)non-ferrous metal-based products; (B)pipe, including plastics and polymer-based pipes;
 (C)concrete and other aggregates; (D)glass;
 (E)lumber; (F)drywall; and
 (G)insulation. (2)Comptroller GeneralThe term Comptroller General means the Comptroller General of the United States.
 (3)Deficient programThe term deficient program means a program identified by the Comptroller General under section 2(c). (4)InfrastructureThe term infrastructure includes, at a minimum—
 (A)roads, highways, and bridges; (B)public transportation;
 (C)water systems, including drinking water systems, wastewater systems, and dams, ports, harbors, and other water infrastructure;
 (D)railroads, including passenger and freight rail; (E)freight and intermodal facilities;
 (F)electrical transmission facilities and systems; (G)utilities;
 (H)broadband infrastructure; and (I)Federal buildings and real property.
 (5)Produced in the United StatesThe term produced in the United States means— (A)in the case of iron or steel products, that all manufacturing processes, from the initial melting stage through the application of coatings, occurred in the United States;
 (B)in the case of manufactured products, that— (i)all manufacturing processes for the product occurred in the United States; and
 (ii)the cost of the components of the product that are mined, produced, or manufactured in the United States exceeds 50 of the total cost of all components of the product; and
 (C)in the case of commodity construction materials, that all manufacturing processes occurred in the United States.
				2.Inventory of Federal assistance for public works and infrastructure
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Comptroller General shall publish a report that identifies all Federal assistance programs for public works and infrastructure administered by the Federal Government.
 (b)RequirementsIn issuing the report under subsection (a), the Comptroller General shall— (1)for each program, identify whether or not a domestic content preference requirement applies, including requirements under—
 (A)section 2533a of title 10, United States Code; (B)section 313 of title 23, United States Code;
 (C)sections 8301 through 8305 of title 41, United States Code; (D)section 5323(j) of title 49, United States Code;
 (E)section 24305(f) of title 49, United States Code; (F)section 50101 of title 49, United States Code;
 (G)section 608 of the Federal Water Pollution Control Act (33 U.S.C. 1388); (H)section 5035 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3914); and
 (I)any other relevant Federal law (including regulations); (2)for each program, if a domestic content preference applies, provide details relating to the preference, including a description, the scope, and any exceptions; and
 (3)for each program, include a description of the type of infrastructure projects receiving funding under the program, including information relating to—
 (A)the number of entities that are participating in the program; (B)the amount of Federal funds that are made available for the program for each fiscal year; and
 (C)any other information that the Comptroller General determines to be relevant. (c)List of deficient programsIn issuing the report under subsection (a), the Comptroller General shall include a list of programs identified under that subsection for which a domestic content preference requirement described in subsection (b)(1) does not apply.
			3.Application of Buy America preference
 (a)In generalNotwithstanding any other provision of law, beginning on the date on which the Comptroller General issues the report under section 2(a), funds or credit assistance made available under a deficient program may not be used for a project commencing after that date for the construction, alteration, maintenance, repair, rehabilitation, conversion, or extension of infrastructure or acquisition of equipment and vehicles relating to an infrastructure project unless all of the iron, steel, manufactured goods, and commodity construction materials used in the project are produced in the United States.
 (b)ExceptionSubsection (a) shall not apply in any case in which the head of the Federal department or agency involved finds that—
 (1)applying subsection (a) would be inconsistent with the public interest; (2)iron, steel, the relevant manufactured goods, and the relevant commodity construction materials are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (3)inclusion of iron, steel, manufactured goods, and commodity construction materials produced in the United States will increase the cost of the overall project by more than 25 percent.
 (c)Written justificationIf the head of the Federal department or agency determines that it is necessary to waive the application of subsection (a) based on a finding under subsection (b), the head of the department or agency shall publish in the Federal Register a detailed written justification as to why the provision is being waived.
 (d)Consistency with international agreementsThis section shall be applied in a manner consistent with United States obligations under international agreements.
 (e)LimitationNothing in this Act imposes, creates, or alters any requirement for a program that is not a deficient program.
 4.RulemakingNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue regulations for purposes of this Act that define the term all manufacturing processes for manufactured products and commodity construction materials that are used in public works and infrastructure projects.
		
